DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 5/15/2019. Claims 1-20 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
In claim 4, the wherein clause modifies a previously referenced limitation, yet the “a of a first data set” seems to introduce a new data set element. Hence, amending to the is needed.
Similarly, in claim 17 next-to-last paragraph, the “wherein the generating …” is incompatible with “a first evacuation route”. Hence,  amending to the is needed.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In claim 18, the claimed computer program product comprises a computer-readable storage medium, yet no limitation is placed specifying that the computer-readable storage medium is non-transitory. Looking at the Specifications, the computer-readable storage medium is simply stated to 
Dependent claims 19-20 are likewise rejected for failing to cure the deficiency of the parent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lujak ("A Distributed Architecture for Real-Time Evacuation Guidance in Large Smart Buildings") in view of Pillac 554 (US 20160314554 A1).

Regarding claim 1, Lujak discloses: a method comprising (p.267-270 §5.1: System Architecture gives overview of the evacuation recommender system):
obtaining, using a computing device, a first data set of a first user present at a venue (p.267-268 “User Agents”, fig.1: user preferences, constraints (e.g. disabilities such as wheelchair and vision impairment), behavior and location are determined and passed to a network of SB (smart building) agents in order to calculate individualized routing);
obtaining, using the computing device, venue characteristic data corresponding to a set of characteristics of the venue (p.268-270 “Smart Building Agents”: the network of smart building agents consider various data such as those of 269-270 bullets, i.e., venue data such as building topology);
obtaining, using the computing device, first venue condition data corresponding to a first set of venue conditions (p.269-270 bullets: “Real-time evacuation conditions”, i.e., safety values for the various branches in the layout, see also CEP (complex event processing) in Smart Building Agents (p.271-273) describing the deduction of characteristics of emergency events and safety data from building sensor data);
generating, using the computing device, a first evacuation route based at least in part on the first data set (p.268 par.2: the network of SB agents calculates the appropriate evacuation route based on the obtained data and transmits the route to the user terminal for display via the terminal UI);
providing the first evacuation route and the first timing instruction to the first user (p.268 par.2: providing the route via the GUI).
Lujak does not disclose: generating, using the computing device, a first timing instruction corresponding to the first evacuation route and based at least in part on the first venue condition data; providing the first timing instruction to the first user.
Pillac discloses: generating, using the computing device, a first timing instruction corresponding to the first evacuation route and based at least in part on the first venue condition data (fig.2a, 0082-83, 0090: determining timing schedule for evacuees based on venue conditions such as available paths, path congestion capacity, safe zones, see 0082, 0090; 0106 describing live updates to route network conditions); providing the first timing instruction to a first user (0109: providing scheduled evacuations to the evacuees).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lujak by incorporating the evacuation scheduling technique of Pillac. Both concern the art of individualized evacuation route planning in a building context (see 0065, 0003: building evacuation), and the incorporation would have improved the quality the of evacuation route by, 

Regarding claim 2, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak modified by Pillac does not discloses: predicting, using the computing device, a second set of venue conditions (Pillac 0106: updated events causing recalculation of evacuation schedule for each evacuee, the evaluation including predictive simulations, see 0086-87);
generating, using the computing device, a second timing instruction corresponding to the first evacuation route and based at least in part on the second set of venue conditions (Pillac 0106, 0109: providing updated evacuation schedule corresponding to the set of routes and evacuees); and
providing the second timing instruction to the first user (Pillac 0109, Lujak.268 par.2).

Regarding claim 3, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak further discloses: updating, using the computing device, the first venue condition data, resulting in updated first venue condition data (Lujak p.275 par.3-7 discloses the iterative updating of travel routes due to congestion data as well as safety condition data and the providing of the data as route guidance to the user terminals);
generating, using the computing device, a second evacuation route based at least in part on the updated first venue condition data (p.275 par.7: generating updated route guidance); and
providing the second evacuation route to the first user (p275 par.7, p.268 par.2).

Regarding claim 4, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak further discloses: wherein the obtaining a first data set includes obtaining mobility information corresponding to the first user (p.267 describes the aggregation of user preference and constraint data, .

Regarding claim 5, Lujak modified by Pillac discloses the method of claim 4, as described above. Lujak further discloses: wherein the mobility information is included in a user profile (p.267 “User Agents”: smartphone app storing individualized data including preferences and constraints (e.g., disabilities), hence, user profile information).

Regarding claim 6, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak further discloses: wherein the obtaining a first data set includes detecting a special mobility attribute of the first user (p.267: using CEP (complex event processing) on local user agents in order to detect and obtain special mobility attributes for each user, e.g., running; see also “CEP in the user agents” p.270-271).

Regarding claim 7, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak modified by Pillac further discloses: monitoring, using the computing device, a third set of venue conditions, wherein the monitoring occurs during a non-evacuation period at the venue (Lujak “Smart Building Agents” p.268-269: monitoring by SB (smart building) agents prior to evacuation and emergency (see p.269 par.5: detection of emergency by SB agents), the monitoring including gathering user data, user location data (p.269 par.2-3: each SB agent having a region of all terminals assigned to it based on location), environment data from sensors (p.269 par.2-3);
predicting, using the computing device, based at least in part on the monitoring, a fourth set of venue conditions (Pillac 0086-87: prediction via simulation of evacuations over evacuation paths based on available data such as the monitored crowd density data of Lujak),
wherein the fourth set of venue conditions corresponds to an emergency evacuation period at the venue (Pillac 0086: predicting route load during evacuation based on monitoring data); and
wherein the generating a first evacuation route is based at least in part on the fourth set of venue conditions (p.268 par.2, Pillac 0090 generating evacuation route based on the simulated conditions).

Regarding claim 8, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak modified by Pillac further discloses: monitoring, using the computing device, a fifth set of venue conditions, wherein the monitoring occurs during a non-emergency evacuation period at the venue (Lujak “Smart Building Agents” p.268-269: monitoring by SB (smart building) agents prior to evacuation and emergency (see p.269 par.5: detection of emergency by SB agents), the monitoring including gathering user data, user location data (p.269 par.2-3: each SB agent having a region of all terminals assigned to it based on location), environment data from sensors (p.269 par.2-3));
predicting, using the computing device, based at least in part on the monitoring, a sixth set of venue conditions (Pillac 0086-87: prediction via simulation of evacuations over evacuation paths based on available data such as the monitored crowd density data of Lujak),
wherein the sixth set of venue conditions corresponds to an emergency evacuation period at the venue (Pillac 0086-87: predicting route load during evacuation based on monitoring data; and
wherein the generating a first evacuation route is based at least in part on the sixth set of venue conditions (Lujak p.268 par.2, Pillac 0090 generating evacuation route based on the simulated conditions).

wherein the program instructions, when executed by the processor, are configured to cause the processor to perform the method, further comprising:
monitoring a third set of venue conditions, wherein the monitoring occurs during a first emergency evacuation period at the venue (Pillac 0106: receiving dynamic updates of network route conditions during emergency evacuation);
predicting, based at least in part on the monitoring, a fourth set of venue conditions, wherein the fourth set of venue conditions corresponds to a second emergency evacuation period at the venue (Pillac 0086-87: prediction via simulation of evacuations over evacuation paths based on available data such as the monitored crowd density data of Lujak, the prediction of venue conditions for the time period moving forward); and
wherein the generating a first evacuation route is based at least in part on the fourth set of venue conditions (Lujak p.268 par.2, Pillac 0090 generating evacuation route based on the simulated conditions).

Claims 12-16, 18-19 disclose systems and computer-readable media corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 9, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lujak ("A Distributed Architecture for Real-Time Evacuation Guidance in Large Smart Buildings") in view of Pillac 554 (US 20160314554 A1) in view of Harvey 190 (US 20170176190 A1).

obtaining, using the computing device, historical data corresponding to a fourth evacuation route at a second different venue; and
wherein the predicting the sixth set of venue conditions is based at least in part on the historical data.
Harvey discloses: obtaining, using the computing device, historical data corresponding to a fourth evacuation route at a second different venue (0005, fig.9, 0076-80: historical training data for typical situations corresponding to second real venue analysis obtained from a selection of escape scenarios and venue layouts from said second venues, hence, historical data corresponding to evacuation routes of typical venues); and
wherein the predicting the sixth set of venue conditions is based at least in part on the historical data (0080: evaluating trained model based on said historical data in order to generate an escape plan, the combination with Pillac yielding a technique where generation of the escape plan via the model incorporates predictive simulation of crowd conditions so as to better schedule routes (Pillac 0086-87)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lujak modified by Pillac by incorporating the historical training data technique of Harvey. Both concern the art of individualized evacuation route planning in a building context, and the incorporation would have, according to Harvey, enhance evacuation routing by integrating local sensor information of emerging hazards (e.g., crowds) with centralized routing information in order to generate a better escape path (0031, 0036, 0080, 0006).

obtaining, using the computing device, historical data corresponding to a third evacuation route at a first different venue; and
wherein the generating a first evacuation route is based at least in part on the historical data.
Harvey discloses: obtaining, using the computing device, historical data corresponding to a third evacuation route at a first different venue (0005, fig.9, 0076-80: historical training data for typical situations corresponding to second real or virtual venue analysis obtained from a selection of escape scenarios and venue layouts from said second venues, hence, historical data corresponding to evacuation routes of typical venues); and
wherein the generating a first evacuation route is based at least in part on the historical data (0078, 0080: evaluating threats based on training in order to optimize escape route and provide instructions to user).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lujak modified by Pillac by incorporating the historical training data technique of Harvey. Both concern the art of individualized evacuation route planning in a building context, and the incorporation would have, according to Harvey, enhance evacuation routing by integrating local sensor information of emerging hazards (e.g., crowds) with centralized routing information in order to generate a better escape path (0031, 0036, 0080, 0006).

Claims 20 disclose systems and computer-readable media corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lujak ("A Distributed Architecture for Real-Time Evacuation Guidance in Large Smart Buildings") in view of Pillac 554 (US 20160314554 A1) in view of Hsu (US 20190027015 A1).

Regarding claim 10, Lujak modified by Pillac discloses the method of claim 1, as described above. Lujak modified by Pillac does not disclose: monitoring, using the computing device, a seventh set of venue conditions, wherein the monitoring occurs during a first non-emergency evacuation period at the venue;
predicting, using the computing device, based at least in part on the monitoring, an eighth set of venue conditions,
wherein the eighth set of venue conditions corresponds to a second non-emergency evacuation period at the venue; and
wherein the generating a first evacuation route is based at least in part on the eighth set of venue conditions.
Hsu discloses: monitoring, using the computing device, a seventh set of venue conditions, wherein the monitoring occurs during a first non-emergency evacuation period at the venue (0031: monitoring occupant behavior during evacuation drills to estimate route occupancy and choke points);
predicting, using the computing device, based at least in part on the monitoring, an eighth set of venue conditions (0031: generating predictions of venue condition based on evacuation drill data),
wherein the eighth set of venue conditions corresponds to a second non-emergency evacuation period at the venue (0031: generating venue conditions based on the drill data, hence, the data corresponding to the particular drill data gathered); and
wherein the generating a first evacuation route is based at least in part on the eighth set of venue conditions (0031: providing evacuation routes based on analyzing evacuation drill data); i.e. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lujak modified by Pillac by incorporating the evacuation drill analysis technique of Hsu. Both concern the art of individualized evacuation route planning in a building context based on occupancy and route data, and the incorporation would have improved the quality the of evacuation route by, according to Hsu, improving building model to identify path statics to optimize evacuation time (0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/LIANG LI/
Examiner, Art Unit 2143